Title: Thomas Jefferson to Nicholas H. Lewis, 26 June 1819
From: Jefferson, Thomas
To: Lewis, Nicholas H.


          
            
              Sir
               Monticello June 26. 19.
            
            Be pleased to take notice that at the tavern of William D. Fitch in Milton on Monday the 28th instant between the hours of 9. and 11. A.M. I shall proceed to take the deposition of John Coles to be read in evidence in evidence in the suit wherein I am plaintiff and the Directors of the Rivanna company are defendants in the superior court of Chancery holden at Staunton.
            
               Th: Jefferson
            
          
          
          
            I acknolege the reciept of due Notice of the above and of a copy of the same left with me
            
               N, H, Lewis
            
          
        